DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner apologizes for the typo errors in the previous rejection.

Claim Objections
            Claim  1   is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Roger.  (US 20110005188, AIR INTAKE LIP FOR TURBOJET NACELLE).
Vauchel.  (US 20110120076, STRUCTURE FOR AN AIR INLET LIP OF AN ELECTRIC DE-ICING POD COMPRISING AN ACOUSTIC ATTENUATION ZONE).
Sharon et al.  (US 10800134, Structural Panel With Woven Element Core).
Kumar et al.  (US 20170363094, METHOD AND SYSTEM FOR METALLIC LOW PRESSURE FAN CASE HEATING).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger and further in view of Vauchel and further in view of Sharon.

Re claim 1    Referring to the figures and the Detailed Description, Roger discloses:
 A sound-absorbing panel comprising: 
an inner skin traversed by holes and configured to be oriented towards a channel in which a fluid flows (10); 
However Roger fails to teach as disclosed by Vauchel: a heating mat comprising a plurality of strips fixed to the inner skin on the side opposite to the channel and oriented in a first direction (14 to be oriented in a first direction between items 10 and 19), where two adjacent strips are distant from each other in order to define a slot between them (14); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Vauchel teachings of a plurality of strips fixed to the inner skin on the side opposite to the channel and oriented in a first direction, where two adjacent strips are distant from each other in order to define a slot between them into the Roger to provide additional/alternate source of heat to de-ice the air intake lip as needed.
On the other hand Roger, as modified above,  fails to teach as disclosed by Sharon: a base fixed to the plurality of strips on the side opposite to the inner skin, where the base comprises, on the strips side, grooves extending in a second direction different from the first direction and where the base has, between two successive grooves, a rib (fig. 2, the geometric structures 33 included within the structural core 26 to placed similar to item 53 of the present application to be oriented in a second direction perpendicular to the first direction); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to add the Vauchel teachings of a base fixed to the plurality of strips on the side opposite to the inner skin, where the base comprises, on the strips side, grooves extending in a second direction different from the first direction and where the base has, between two successive grooves, a rib into the Roger, as modified above, to provide a supportive surface for a cellular core.
a cellular core fixed to the base on the side opposite to the strips (Roger, 13); and an outer panel fixed to the cellular core on the side opposite to the base (Roger, 18).

Re claim 2    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses: The sound-absorbing panel according to claim 1, wherein the plurality of strips is integral with each other (Vauchel, 14).

Re claim 3    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  The sound absorbing panel according to claim 1, wherein the first direction and the second direction are perpendicular (see claim 1, orientation of the first direction and the second direction).

Re claim 4    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses the claimed invention except for The sound absorbing panel according to claim 1, wherein the total thickness of the base at the level of the ribs is at least 4 mm.  It would have been an obvious matter of design choice to include The sound absorbing panel according to claim 1, wherein the total thickness of the base at the level of the ribs is at least 4 mm to reduce the weight, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 5    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  The sound absorbing panel according to claim 1, wherein each of the plurality of strips comprises an electrically resistive element configured to heat up when a current passes through the electrically resistive element (Vauchel, 14, ¶ 0049) and an electrical insulator in which the electrically resistive element is embedded (Vauchel, 14, ¶ 0044).

Re claim 7    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  The sound absorbing panel according to claim 1, wherein the inner skin is made from a heat conducting material (Roger ¶ 0042).

Re claim 8    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  An air intake structure for a nacelle of an aircraft, the air intake structure delimiting a channel and comprising a lip having a U-shaped cross section oriented towards the rear and a first sound-absorbing panel according to claim 1 fixed behind the lip and delimiting the channel (Roger fig’s 1, 2 depict the limitations of the claim).

Re claim 9    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses the claimed invention except for a second sound-absorbing panel fixed behind the first sound-absorbing panel and comprising a cellular core fixed between an inner skin pierced with holes and oriented towards the channel and an outer panel oriented in the opposite direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second sound-absorbing panel fixed behind the first sound-absorbing panel and comprising a cellular core fixed between an inner skin pierced with holes and oriented towards the channel and an outer panel oriented in the opposite direction to increase the sound absorbing efficiency, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 10    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  A nacelle comprising, at the front, an air intake structure according to claim 8 (Roger fig’s 1, 2 depicts the limitation of the claim).

Re claim 11    Referring to the figures and the Detailed Description, Roger, as modified above,  discloses:  An aircraft comprising at least one nacelle according to claim 10 (Roger fig. 1 depicts a wing of an aircraft and Vauchel ¶ 0002).

Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger and further in view of Vauchel and further in view of Sharon and further in view of Kumar.

Re claim 6    Referring to the figures and the Detailed Description, However Roger, as modified above, fails to teach as disclosed by Kumar:  The sound absorbing panel according to claim 1, wherein each of the plurality of strips is traversed by a tube in which a heated heat transfer fluid flows.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Kumar teachings of each of the plurality of strips is traversed by a tube in which a heated heat transfer fluid flows into the Roger, as modified above, to provide additional/alternate source of heat to de-ice the air intake lip as needed.

Response to Arguments
          Applicant's arguments filed on 09/07/2022 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “Roger further describes that "[u]se of such a de-icing device does not require additional heating elements, resulting in an improved mass”
          Examiner respectfully disagrees; Roger does not disclose a heating mat as a separate structure however Vauchel discloses the required structure as recited in the claim an electric heating element 14 as seen in Vauchel “fig. 4  item 14”, Roger does not preclude any modification to the structure as an additional/alternate source of heat in case of a malfunction of the heating element of Roger, but he said de-icing device does not require additional heating elements for the normal operation condition not in case of emergency that requires an additional/alternate source of heat, please note “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness; thus, the structural limitations of the claims have been met.   

Applicant argues that “the Office Action does not articulate whether an ordinary artisan would replace one of the first and second sheets 18, 19 of Roger with the structure 33 of Sharon or would add the structure 33 of Sharon to the Roger panel…”
Examiner respectfully disagrees; the examiner did not mention replacement of the first and second sheets 18, 19 of Roger with the structure 33 of Sharon, modifying the structure of roger with the structure 33 of Sharon is to increase the rigidity of the structure to be more durable to last longer, therefore it would reduce the cost of replacing such structure; please note “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.    
All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642